DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/112,524, filed on 12/13/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-20 are now pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a system comprising a processor and memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 8 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 15 is directed to a non-transitory computer readable medium.  Therefore the claim is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”          
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “receiving a change request from a partner agent that is associated with an automobile manufacturer, the change request comprising an item information, a change in a promotional redemption value, and a length of time, wherein the item information comprises an automobile make associated with the automobile manufacturer, an automobile model, and a plurality of dealership locations associated with the automobile manufacturer and the change request, determining a plurality of gift cards associated with a plurality of client devices that are affected by the change request, wherein the plurality of gift cards comprise an initial redemption value that is increased to the promotional redemption value for the length of time, causing a notification, the notification including the item information, the promotional redemption value, and the length of time, identifying redemptions of one or more of the plurality of gift cards made during the length of time, generating, based on the identified redemptions, redemption statistics associated with the plurality of gift cards and the change request, and generating a report comprising redemption statistics associated with a plurality of gift cards and the change request.”  The claims are determined to be directed to an abstract idea, namely an organization of human activity.  The January 7th, 2019 Updated Patent Eligibility Guidance on page 52 of the Federal Register includes examples of certain methods of organizing human activity as including “marketing or sales activities, business relations, advertising.”  In the current claims, the entity of the claimed invention receives a request from a business to change a marketing promotion for a length of time with certain parameters.  The entity then notifies the holders of the promotion, changes the promotion, and then gathers and reports statistics to the business.  This is all considered routine marketing activities that would be performed for any client for which a marketing agency or other firm was working for.  Any use of technology in the claims is used as a tool to automate the abstract idea and implement the abstract idea on a computer and on user devices.  The claims could also be considered to be directed to a mental process.  A human operator with access to the received change request data and associated information could easily determine affected gift cards and notify affected users using known communication means such as telephone, mail, or text or in person.  In fact, for example, vouchers are often bought ahead of time by customers for in-demand products such as a new release of an Apple product, and the manufacturer could easily request a price adjustment or update that could then be relayed by the users who have still not received but have already pre-ordered and purchased their product.  Further, customers who pre-order products such as automobiles or electronics often are contacted by representatives of the business in person or over communication means to relay information such as change in price, delivery dates, etc.  Further, manual reports can be compiled mentally with the aid of pen and paper or a generic computer and a written or printed report can be given to a partner agent even in person.   Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must determine whether the additional elements in the claims beyond the abstract idea integrate the abstract idea into a practical application.  The elements beyond the abstract idea include the actual receiving of a change request from a partner agent client device, the actual transmitting of the notification to a client device for display, and the transmittal of a report to the partner agent for display.  Transmitting and sending data to and from devices over a network is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving and transmitting steps do not integrate the abstract idea into a practical application.  The claims also include a processor and memory as well as the actual devices, namely a partner agent client device, display at a plurality of user devices of the notification, and display of the report at the partner agent client device.  Such components are recited at a high level of generality and are considered generic recitations of a machine and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are simply used as tools to automate the abstract idea and do not integrate the abstract idea into a practical application.  The additional claim elements also include the step of “updating a database based on the change request.”   This is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the updating of the database does not integrate the abstract idea into a practical application. 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The elements beyond the abstract idea include the actual receiving of a change request from a partner agent client device, transmitting of the notification to a client device for display, and transmitting of a report to a partner agent for display.  Transmitting and sending data to and from devices over a network is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving and transmitting steps are not considered significantly more.  The claims also include a processor and memory as well as the actual devices, namely the partner agent client device and the user devices.  Such components are recited at a high level of generality and are considered generic recitations of a machine and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are simply used as tools to automate the abstract idea and are therefore not considered significantly more.  The additional claim elements also include the step of “updating a database based on the change request.”   This is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the updating of the database is not considered significantly more.   
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, as the receiving step with change information facilitates the updating of the database and the notification of the user once the gift card is determined.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, the receiving the data in claim 2 is part of the abstract idea described above, and storing the initial data in the database is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the storing of the initial data in the database is not considered significantly more.  The amount of value does not change the analysis and is considered extra-solution activity.  For claim 3, the updating of the initial redemption value with a promotional redemption value and the associating of the promotional value with the length of time is considered part of the abstract idea, namely the determining a gift card based on the change request as discussed above.  For claim 4, the type of redemption value being greater than the initial or the length of time being a promotional period is considered non-functional descriptive material, as the amount of redemption value or the type of length of time does not change the nature of the invention or the way the steps are performed (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Claims 5 and 6 are considered part of the abstract idea, as determining which gift cards have been redeemed and for what value and determining that offers are expired is considered part of a marketing activity in service of a client.  Further, identifying or making a judgment about the received promotional period or determining a gift card has been redeemed, absent any further detail, and updating a database accordingly could easily be done mentally by a human operator.  Claim 7 mirrors the abstract idea of claim 1 other than the information including a post redemption survey, and such a limitation is considered part of the abstract idea, as what the information includes does not change the nature of the invention.  Further, the limitation is considered insignificant extra-solution activity, as the survey is not even used, but only received from the client, and therefore the steps of the abstract idea are not changed by the receiving of the survey (see MPEP 2106.05 (g)).  The other dependent claims mirror those already discussed above.    
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, et al., Pre-Grant Publication No. 2011/0106698 A1 in view of Park, Pre-Grant Publication No. 20120209673 A1 and in further view of Koutrika, et al., Pre-Grant Publication No. 2014/0204423 A1.
Regarding Claims 1, 8, and 15, Isaacson teaches:
 A method (system) (medium)… comprising:
receiving a change request from a partner agent client device that is associated with a business, the change request comprising an item information, a promotional redemption value, and a length of time associated with the promotional redemption value, wherein the item information comprises a plurality of locations… associated with the change request (see [0155] in which a merchant can change an amount of a gift card for a user for a specific higher amount for a limited amount of time; see also [0166] in which the limited time offers associated with a gift card can be for specific item information; see also [0167] in which Olive Garden can offer an extra $10 added to the gift card for the item “lunch” on Saturday; see especially [0175]-[0178] in which a merchant can input a blanket upsell for a plurality of users with a plurality of specific gift cards for that merchant, the blanket upsell being such as an extra 10% off if the gift card is used for a meal in the next week; the examiner notes that by broadest reasonable interpretation “an extra 10% off” comprises a promotional redemption, as well as the change in dollar amount from prior cited paragraphs; see also [0174] and [0176] in which the promotions are for a plurality of locations such as New York city restaurants, Home Depots in a region, and [0172] in which promotions can be modified on a by-store or regional basis)
determining a plurality of gift cards stored in the database associated with a plurality of user client devices that are affected by the change request, wherein the plurality of gift cards comprise an initial redemption value that is increased to the promotional redemption value for the length of time (see [0173]-[0178] in which promotional gift card value are increased for a length of time during which they can be redeemed for the increased promotional value, such as in [0176] in which users that have an unused Home Depot gift card are offered a promotion of increased value of the gift card if they come in to a Home Depot and use the gift card during the promotional time frame; see also [0175]-[0178] in which specific user accounts are offered the promotions; see also [0087], [0101], [0117, and [0124] in which users interact with their user accounts via the interface of their handheld devices, receive notifications regarding gift cards and promotions via their devices, and the location of their mobile device is used to target promotions) 
causing a notification to be displayed by the plurality of user client devices, the notification including the item information, the promotional redemption value, and the length of time (see [0087] and [0124] which describes user devices that can receive notifications; see also [0097] and [0154]-[0155] in which users receive gift card notifications including offer information details associated with the gift card; see also [0173]-[0177] in which a change to gift card information such as a limited time offer is announced to user accounts that own a plurality of gift cards associated with the limited time offer that has been inputted into the system by the merchant; the Examiner notes that since the specific user accounts are being notified of the promotion and promotion details, they would inherently have to receive such notifications as displayed on their user device; further the claims give no detail as to the relationship between the device and the user other than that the notifications are displayed “by the plurality of user devices” and that the gift cards are “ASSOCIATED with a plurality of user client devices, and since the above cited paragraphs clearly teach users with user accounts which they access via device interfaces, and those same users receiving notifications on their devices, the reference is determined to read on the claims as written)
identifying redemptions of one or more of the plurality of gift cards (see and [0170] in which statistics for the promotion are reported to the entity offering the promotion including “individual transaction performance”)
causing a report to be generated comprising redemptions and statistics…associated with the change request (see [0170] and [0229] in which the promotion interface tracks and reports to the entity offering the promotion data on promotion transactions and statistics; see also [0173]-[0178] in which the promotion can include a promotional period with a change request for gift card values for specific time periods)
Isaacson, however, does not appear to specify:
identifying redemptions of one or more of the plurality of gift cards made during the length of time
generating, based on the identified redemptions, redemption statistics associated with the plurality of gift cards and the change request
causing a report to be displayed by the partner agent client device comprising redemption statistics
Park teaches:
identifying redemptions of one or more of the plurality of gift cards made during the length of time, generating, based on the identified redemptions, redemption statistics associated with the plurality of gift cards and the change request, and causing a report to be displayed by the partner agent client device comprising redemption statistics (see Figures 18-19 and [0160]-[0161])
It would be obvious to one of ordinary skill in the art to combine Park with Isaacson because Isaacson already teaches  identifications of redemptions associated with a gift card promotion and generally teaches statistics as in [0170] as well as promotions including change requests in [0173]-[0178], but does not teach more detailed redemption statistics or the redemption information being for the promotional period, and such focused statistics would allow the advertiser to better examine the results of the promotional period with the changes made and make further promotional decisions.  
Isaacson and Park, however, does not appear to specify:
an automobile manufacturer, wherein the item information comprises an automobile make associated with the automobile manufacturer, an automobile model, a plurality of dealership locations
Koutrika teaches:
an automobile dealership, wherein the item information comprises an automobile make associated with the automobile manufacturer, an automobile model, a plurality of dealership locations (see Figure 4, [0040], and [0047] in which the advertiser is an automobile dealership and the item information includes make, model, promotion details, and location)
It would be obvious to one of ordinary skill in the art to combine Koutrika with Isaacson and Park because Isaacson already teaches changes in promotions for specific business and locations for limited time frames and the promotion being for an automobile dealership, make, model, and location would allow dealerships to promote promotion changes for users who may already have a promotion in hand but have not taken advantage of it yet; the Examiner notes that Koutrika is specifically being used to meet the limitations associated with automobile dealerships and the details of the automobile promotion; Isaacson has already been shown to teach the other aspects of the claim limitation.
Isaacson, Park, and Koutrika however, does not appear to specify:
an automobile manufacturer
Koutrika does however teach automobile dealerships and makes of automobiles, which would clearly be associated with specific manufacturers.  Further, dealerships could have several locations, as they commonly do in larger cities, and so promotions could be for specific locations only.
Therefore, it would be obvious to one of ordinary skill in the art to combine an automobile manufacturer with  Isaacson, Park, and Koutrika because Koutrika already teaches auto dealerships and the time information including make and model, and allowing auto manufacturers to use the promotion change system would allow them to tailor promotions for limited times as well.
**The Examiner notes that the limitation “automobile manufacturer” as well as other limitations that limit the business and the item information to being automobile-related are given little patentable weight, as the promotional system of the claimed invention and met by the prior art would operate in the same manner regardless of whether any of the limitations are related to automobiles, and advertising systems are known in the art to service literally hundreds of products, services, and industries.**
   
Regarding Claims 2, 9, and 16, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 8…
Isaacson further teaches:
receiving an initial data, wherein the initial data comprises an initial prepaid value and an initial redemption value (see [0094]-[0095], [0098], [0104], [0153], [0159], [0164], and [0173]-[0178])
storing the initial data in a database (see [0173] in which “such data can be identified in connection with the recipient account and so applied; see also [0014], [0094]-[0098], [0137], [0159[, and [0234] in which user gift card information is stored in their account)
Isaacson, Park, and Koutrika however, does not appear to specify:
wherein the initial prepaid value is less than the initial redemption value
The Examiner takes Official Notice that it is old and well known in the marketing arts for a user to buy as gift card or voucher for an initial prepaid price with the redemption price being higher than the initial price.  Companies such as Hallmark, Amazon.com, and chain restaurants have offered such gift cards and vouchers for at least a decade prior to the effective filing date of the claimed invention.
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the initial prepaid value is less than the initial redemption value with Isaacson, Park, and Koutrika because Isaacson already teaches users purchasing gift cards and temporary promotional increases in redemption value, and offering initial redemption values higher than the prepaid amount incentivizes users to get free value by purchasing the gift cards while giving the business guaranteed income and the possibility of other spending at full value.


Regarding Claims 3, 10, and 17, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 9…
Isaacson further teaches:
wherein updating the database comprises:
updating the initial redemption value to the promotional redemption value (see [0096]-[0097] and [0172]-[0175]; also [0101] and [0172] in which the change of value is for a length of time)
associating the promotional redemption value with the length of time (see [0096]-[0097] and [0172]-[0175]; also [0101] and [0172] in which the change of value is for a length of time)
 
Regarding Claims 4, 11, and 18, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 10…
Isaacson further teaches:
wherein the promotional redemption value is greater than the initial redemption value (see [0095]-[[0097] and [0172]-[0178])

Regarding Claims 5, 12, and 19, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 11…
Isaacson further teaches:
determining that the length of time is expired (see [0101])
in response to determining that the length of time is expired, updating the database by replacing the promotional redemption value with the initial redemption value (see [0173] in which “such data can be identified in connection with the recipient account and so applied; see also [0014], [0137], [0159[, and [0234] in which user gift card information is stored in their account see also [0101]; the examiner notes that while Isaacson does not specifically state that after expiration the gift card is returned to the initial promotion amount, the examiner considers it inherent since Isaacson teaches an initial promotion value and an additional value for a specific time period, and therefore it would be logical that the user would still maintain their initial value after the time period of the promotional value expired)

Regarding Claims 6 and 13, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 12…
Isaacson further teaches:
determining that the gift card has been redeemed for a value redeemed that is less than the promotional redemption value or the initial redemption value and updating the database by reducing the value redeemed from the promotional value or the initial redemption value associated with the first gift card (see [0105], [0113], and [0153]; the examiner notes that while these paragraphs do not explicitly say “updating the database”, the examiner considers it inherent as it has already been cited above that the database stores the promotion details and user account details and show updating, and so if unused portions of the gift card were held and the user notified and reminded, as is taught by Isaacson, the data would need to be stored for this to occur)

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, et al., Pre-Grant Publication No. 2011/0106698 A1 in view of Park, Pre-Grant Publication No. 2012/0209673 A1 and in further view  of Koutrika, et al., Pre-Grant Publication No. 2014/0204423 A1 and in further view of Kramer, et al., Pre-Grant Publication No. 2013/0137464 A1.
Regarding Claims 7 and 14, the combination of Isaacson, Park, and Koutrika teaches:
the method of claim 13…
Isaacson further teaches:
causing a post redemption notification to be displayed by a first user client device associated with the first gift card the post redemption notification including the  associated promotional information wherein the plurality of user client devices comprises the first user client device (see at least [0087], [0113], and [0124])
Isaacson, Park, and Koutrika, however, does not appear to specify:
receiving from the partner agent client device a post-redemption survey and an associated promotional information
the post redemption notification including the post redemption survey
Kramer teaches:
receiving from the partner agent client device a post-redemption survey and an associated promotional information and the post redemption notification including the post redemption survey (see  [0737]-[0739] in which the system facilitates a redemption of the coupon, and after redemption of the coupon the customer is prompted to respond to a post-redemption survey, and the survey can be requested by the merchant/venue at which the coupon was redeemed, and the system at the request of the merchant distributes the survey)
It would be obvious to one of ordinary skill in the art to combine Kramer with Isaacson, Park, and Koutrika because Isaacson already teaches a post-redemption notification sent to users, and allowing the merchant to distribute a survey would give the merchant a chance to analyze the campaign with answers to the questions they really want to know.



Regarding Claim 20, the combination of Isaacson, Park, and Koutrika teaches:
the medium of claim 19
Isaacson further teaches:
determining that the gift card has been redeemed for a value redeemed that is less than the promotional redemption value or the initial redemption value and updating the database by reducing the value redeemed from the promotional value or the initial redemption value associated with the first gift card (see [0105], [0113], and [0153]; the examiner notes that while these paragraphs do not explicitly say “updating the database”, the examiner considers it inherent as it has already been cited above that the database stores the promotion details and user account details and show updating, and so if unused portions of the gift card were held and the user notified and reminded, as is taught by Isaacson, the data would need to be stored for this to occur)
receiving from the partner agent client device the change request, the change request comprising any associated promotional information, and (conducting) a post redemption survey  (see [0046]-[0048], [0053]-[0054], [0060], and [0067]-[0068] which teach various aspects of the change request with the promotion information, and see also [0016], [0065]-[0066], and especially [0031] in which the survey is a post-redemption survey)
causing a post redemption notification to be displayed by a first user client device associated with the first gift card the post redemption notification including the  associated promotional information wherein the plurality of user client devices comprises the first user client device (see at least [0087], [0113], and [0124])
Isaacson, Park, and Koutrika, however, does not appear to specify:
receiving from the partner agent client device a post-redemption survey and an associated promotional information
the post redemption notification including the post redemption survey
Kramer teaches:
receiving from the partner agent client device a post-redemption survey and an associated promotional information and the post redemption notification including the post redemption survey (see  [0737]-[0739] in which the system facilitates a redemption of the coupon, and after redemption of the coupon the customer is prompted to respond to a post-redemption survey, and the survey can be requested by the merchant/venue at which the coupon was redeemed, and the system at the request of the merchant distributes the survey)
It would be obvious to one of ordinary skill in the art to combine Kramer with Isaacson, Park, and Koutrika because Isaacson already teaches a post-redemption notification sent to users, and allowing the merchant to distribute a survey would give the merchant a chance to analyze the campaign with answers to the questions they really want to know.










Response to Arguments
Regarding the rejection under 35 USC 101
Regarding the argument on pages 9-10 of the response directed to the Step 2A, Prong 1 analysis that the steps added by amendment are clearly not directed to an abstract idea as “the above elements…cannot be performed in the human mind as a mental process, to wit, the claims recite “causing a notification to be displayed by a plurality of user client devices associated with the plurality of gift cards and causing a report to be displayed by the partner agent client device comprising redemption statistics….”:
The examiner responds first of all by pointing out that these amendments have been addressed in the body of the 101 rejection above.  That includes the further amendments that involve display of notifications at client devices being addressed under Step 2A, Prong 2 and Step 2B portions of the analysis.
Further, the rejection has been updated to primarily reject the claims as ineligible for being directed to an organization of human activity, namely “marketing or sales activities, advertising, business relations.”  The abstract idea being a “mental process’ is only a secondary consideration.  
Further, there are many Court decisions, such as Ultramercial, buySAFE v Google, OIP Techs v Amazon, etc. in which various technical components are used for steps of the invention, but the Courts still found the steps of the invention to be abstract as they were directed to an abstract idea.  Steps that involve conventional computer functioning to automate the abstract idea do not move the analysis of the claimed invention from that of the abstract to eligible subject matter.  The MPEP 2106.05 (d) (II) lists multiple examples of conventional computer functioning such as at (i)- receiving or transmitting data over a network, (iii)- electronic record keeping, (iv)- storing and retrieving information in a memory, and (v.) presenting offers and gathering statistics.  There is no requirement for determination of the claims being directed to an abstract idea such as a mental process that each and every limitation in the claim be abstract or entirely be performed mentally.  The additional elements undergo a separate analysis.  In fact, when discussing the qualifications for what does not integrate an abstract idea into a practical application under Step 2A, Prong 2, Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance also gives as an example of when an abstract idea is not integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”  

Regarding the argument on pages 11-14 of the response directed to the Step 2A, Prong 2 analysis that the claimed invention “as a whole provides a specific improvement in the prior gift card systems because it allows for change requests to be received by partner agent client devices and dynamically implement to existing gift cards.  Further, the claims provide for improvement by notifying users having existing gift cards that are affected by this change by causing the user client devices associated with the gift cards to display a notification….”:
The examiner disagrees.  The steps are not technical improvements to the computer, related technology, or technical field simply because they involve a machine or are performed by a machine.  The updated rejection above lays out the rationale for why the steps are mental steps implemented on a machine.  Further, the prior art clearly shows users receiving notifications of offer/voucher changes on their devices.  There is no improvement to any “gift card systems,” but the claimed invention simply describes the automation of a known mental process using a computer and a network communication means to other devices.  Steps such as sending a notification or causing a report to be displayed are not sufficient to integrate the abstract idea into a practical application.     The MPEP 2106.05 (d) (II) lists multiple examples of conventional computer functioning such as at (i)- receiving or transmitting data over a network, (iii)- electronic record keeping, (iv)- storing and retrieving information in a memory, and (v.) presenting offers and gathering statistics.  Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance also gives as an example of when an abstract idea is not integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”  
The fact that the claims as amended include more detail that includes what type of promotions they are and details about automobile dealers, or that the redemptions are “identified” and redemption statistics are “generated,” this could easily be done as part of a marketing agency’s routine activity for a client and the examiner does not see an IMPROVEMENT to the ability to dynamically update gift card parameters.  As described in the example in the body of the rejection, promotional pre-orders of vouchers for a release of an IPhone or a Tesla electric vehicle can routinely include price increases, bonus offers, and other changes customers are notified about, and as cited in the prior art dynamic changes to promotions are often done on conjunction with notifications to the users, and this would inherently need to include identification of those users, and gathering and reporting statistics has no effect on the technology or process described in which the promotions are temporarily dynamically changed.  That is a post-change process involving generation of a report for the advertiser, not part of the dynamic change process. 
Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejection under 35 USC 103
The applicant’s amendments to the claims have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Massey, Pre-Grant Publication No. 2002/0053083 A1- automobile manufacturers generate promotions for specific makes and models and specific dealership locations to be played as advertisements on websites, etc. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682